Citation Nr: 0832856	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  03-21 962	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for residuals of a right 
arm fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The appellant served in the Army National Guard from January 
to November 1985 and from March to May 1989.

In April 2002, the RO in Waco, Texas denied service 
connection for hearing loss, tinnitus, and a right arm 
fracture.  The appellant perfected an appeal of that decision 
to the Board of Veterans' Appeals (Board).

In September 2003, while the appeal was pending, the case was 
transferred to the jurisdiction of the RO in New York, New 
York.  In February 2004, the RO in New York granted service 
connection for tinnitus.  The prior denials were otherwise 
confirmed and the case was forwarded to the Board.

In October 2006, the Board granted service connection for 
bilateral hearing loss.  The remaining issue on appeal 
(entitlement to service connection for residuals of a right 
arm fracture) was remanded for additional development.  The 
case was returned to the Board in August 2008.

For the reasons set forth below, this appeal is again being 
REMANDED for additional development.  VA will notify the 
appellant if further action is required on his part.


REMAND

In May 2006, the appellant was notified of the time and place 
of a Travel Board hearing he had requested in connection with 
the present appeal.  See 38 C.F.R. § 20.704(b).  An 
electronic record in the file indicates that he later 
withdrew his request for the hearing.  Id. § 20.704(e).  
However, there is no contemporaneous statement from the 
appellant to that effect.

In October 2006, the Board remanded this case in order to 
afford the appellant's representative of record (Texas 
Veterans Commission (TVC)) an opportunity to prepare a VA 
Form 646.  In March 2007, while the case was in remand 
status, the appellant asked that his prior hearing request be 
"reinstated."  According to a memorandum from the RO in 
Waco, dated in June 2008, TVC has declined to prepare a VA 
Form 646 in light of the appellant's hearing request.

The appellant is entitled to a hearing before the Board as a 
matter of right.  38 C.F.R. § 20.700(a).  Because he has 
requested a Board hearing at "a local VA office," his 
claims file must be returned to the agency of original 
jurisdiction (AOJ).  A remand is required.  38 C.F.R. 
§§ 19.9, 20.704.  In view of the fact that his current 
representative resides in Texas, he should be given the 
opportunity to have his hearing there, if he so desires.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the appellant whether he would like 
to have his Travel Board hearing in Texas or 
New York.

2.  After the appellant has indicated where 
he would like the hearing to be held, forward 
the claims file to the appropriate AOJ so 
that the hearing can be scheduled.  The AOJ 
should notify the appellant and TVC of the 
date and time of the hearing.  (TVC should be 
notified of the hearing whether it is 
scheduled for New York or Texas.)

After the appellant has been given an opportunity to appear 
at a Board hearing, the claims file should be returned to 
this Board for further appellate review.  No action is 
required by the appellant until he receives further notice, 
but he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The 
purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007).

